OPINION
PER CURIAM.
This case was originally before this Court on direct appeal at which time we affirmed appellant’s convictions of murder of the first degree and conspiracy. Commonwealth v. Farquharson, 467 Pa. 50, 354 A.2d 545 (1976). This is an appeal from the Post Conviction Hearing Act court’s denial of appellant’s request for a new trial based on a Commonwealth witness’s recantation testimony. We find no abuse of discretion in the lower court’s refusal to believe the *376recantation testimony and, therefore, affirm that court’s order denying a new trial.
Order affirmed.
PACKEL, J., did not participate in the decision of this case.
MANDERINO, J., filed a dissenting opinion, in which ROBERTS, J., joined.